Case 2:19-cv-09437-CCC-MF Document 1 Filed 04/09/19 Page 1 of 29 PagelD: 1

Virginia M. Barrett, Esq. (WMB3809)
BARRETT LAZAR, LLC

145 West Passaic Street

Maywood, New Jersey 07607

Tel.: 201-843-5900

Attorneys for Defendants,
SLAYMAKER LOGISTICS, LLC and
ANDREW L. MILLER

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

- -- x
WILLIAM CORADO-LEMUS,

 

Civil Action No.
Plaintiffs,

V5.

SLAYMAKER LOGISTICS, LLC, ANDREW NOTICE OF FILING OF NOTICE
L, MILLER, JOHN DOE I-X (said names being OF REMOVAL

fictitious, true names presently unknown), ABC

CORP. I-X (said names being fictitious, true names

presently unknown), DEF BROKERAGE CORP,

I-X (said names being fictitious, true names

presently unknown),

Defendants.

 

x

TO: Jack V. Corradino
Corradino & Papa, LLC
Casey Building
935 Allwood Road
Clifton, New Jersey 07012
Attorney for Plaintiff

SIRS:

PLEASE TAKE NOTICE, that defendants, SLAYMAKER LOGISTICS, LLC and
ANDREW L. MILLER, in the above-entitled action, have on this gh day of April, 2019,
removed this action to the Newark Vicinage of the United States District Court for the District of

New Jersey, by filing a Notice of Removal, a copy of which is annexed hereto, in the Office of

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 2 of 29 PagelD: 2

the Clerk of the United States District Court for the District of New Jersey, 50 Walnut Street,
Newark, New Jersey 07102, and in the Office of the Clerk of the Superior Court of New Jersey,
County of Hudson, at 595 Newark Avenue, Jersey City, New Jersey.

BARRETT LAZAR, LLC

Attorneys for Defendants,

SLAYMAKER LOGISTICS, LLC and
ANDREW L. MILLER

we Cgc BE yc

Dated: April 9, 2019 ” Virgt iio. Barrett, Esq. Leslee
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 3 of 29 PagelD: 3

Virginia M. Barrett, Esq. (029161980)
BARRETT LAZAR, LLC

145 West Passaic Street

Maywood, New Jersey 07607

Tel,; 201-843-5900

Attorneys for Defendants,
SLAYMAKER LOGISTICS, LLC and
ANDREW L. MILLER

 

x
WILLIAM CORADO-LEMUS, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION : HUDSON COUNTY
Plaintiffs, DOCKET NUMBER: HUD-L-1024-19

V5.

SLAYMAKER LOGISTICS, LLC, ANDREW NOTICE OF REMOVAL
L, MILLER, JOHN DOE I-X (said names being

fictitious, true names presently unknown), ABC

CORP. I-X (said names being fictitious, true names

presently unknown), DEF BROKERAGE CORP.

I-X (said names being fictitious, true names

presently unknown),

Defendants.
oe x

 

Pursuant to 28 U.S.C. Sections 1441 and 1446, defendants, SLAYMAKER LOGISTICS,
LLC and ANDREW L, MILLER, hereby remove this action from the Superior Court of the State
of New Jersey, County of Hudson, Docket No. HUD-1024-19, to the Newark Vicinage - United
States District Court for the District of New Jersey.

1. This Court has original jurisdiction over this action, pursuant to 28 U.S.C, Section

1332, on the ground that there is diversity of citizenship between the parties and the amount in
controversy exceeds the sum of $75,000.00, exclusive of interest and costs,

2, Plaintiff, WILLIAM CORADO-LEMUS, resides at 622 Warren Street, Apt. #4,

Township of Harrison, County of Hudson and State of New Jersey.
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 4 of 29 PagelD: 4

3. Plaintiff commenced this action by filing a Complaint, dated March 5, 2019, in
the Superior Court of the State of New Jersey, County of Hudson, against defendants,
SLAYMAKER LOGISTICS, LLC and ANDREW L, MILLER, A Summons and Complaint
were served on defendants, SLAYMAKER LOGISTICS, LLC and ANDREW L. MILLER, on
or about March 27, 2019. (See copy of the Summons and Complaint, annexed hereto as Exhibit
A.)

4, Defendant, SLAYMAKER LOGISTICS, LLC is a Limited Liability Corporation
in the State of Pennsylvania and has its corporate headquarters and principal place of business
located at 2211 Leabrook Road, Lancaster, Pennsylvania 17601. (See copy of the Certificate of
Organization Domestic Limited Liability Co. for Slaymaker Logistics, LLC, annexed hereto as
Exhibit “B”).

5, Defendant, ANDREW L. MILLER, resides at 1739 North 7" Street, Lebanon,
Pennsylvania 17046. (See Exhibit “A”).

6. The Complaint alleges that plaintiff WILLIAM CORADO-LEMUS sustained
personal injuries resulting from a motor vehicle accident with the defendants on or about August
14, 2018, on the eastbound portion of Route 280 at or near milepost 13.6 in or near Newark, New
Jersey. (See Exhibit “A”).

7, Upon information and belief, plaintiff, WILLIAM CORADO-LEMUS, sustained
damages which exceed $75,000.00. Based on the foregoing allegations and claims, this action is
one in which the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and
costs. Therefore, this action is removable under 28 U.S.C. Section 1441(a), as one over which

this Honorable Court has original jurisdiction pursuant to 28 U.S.C. Section 1332(a).
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 5 of 29 PagelD: 5

8. This Notice of Removal is filed within thirty (30) days of defendants’ receipt of
the Complaint, by service or otherwise, and is, therefore, timely filed pursuant to 28 U.S.C.
Section 1446(b).

9, Written notice of the filing of this Notice of Removal has been served on
plaintiff's counsel and a copy of this Notice has been forwarded for filing with the Office of the
Clerk of the Superior Court of the State of New Jersey, County of Hudson, at 595 Newark
Avenue, Jersey City, New Jersey, to effect the removal of this action to the United States District
Court, pursuant to 28 U.S.C. Section 1446(d).

WHEREFORE, defendants, SLAYMAKER LOGISTICS, LLC and ANDREW L.
MILLER, request that the matter be removed from the Superior Court of the State of New Jersey,
County of Hudson, to this Honorable Court.

BARRETT LAZAR, LLC
Attorneys for Defendants,

SLAYMAKER LOGISTICS, LLC and
ANDREW L. MILLER

» Castel basafh

Dated: April 9, 2019 . Barrett, Esq. (VMB3809)

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 6 of 29 PagelD: 6

AFFIDAVIT OF SERVICE

STATE OF NEW JERSEY :
: $.8.

COUNTY OF BERGEN

Dana Riccio, being duly sworn, deposes and says that deponent is not a party to the

action, is over 18 years of age and resides in New Jersey.

On April 9, 2019, deponent served with the within Notice of Filing and Notice of

Removal via e-file on:

Jack V. Corradino
Corradino & Papa, LLC
Casey Building
935 Allwood Road
Clifton, New Jersey 07012
Attorney for Plaintiff

Hudson County Courthouse
595 Newark Avenue
Jersey City, New Jersey 07306

Naum Buteid

DANA RICCIO

Sworn to and subscribed before me
this 9" day of April, 2019

  

 
 

LES ALE LAE
a

A. Barre Esq, VM

 
 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 7 of 29 PagelD: 7

Exhibit A

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 8 of 29 PagelD: 8

Nar 26 2048 O1:1fom

, Rarelved
Mar, 26.2019 12:08PM No 0997 PR 6
HUD-L-001024-18 03/12/2019 2:30:40 PM Pg 1 of dé Trans ID: LOV20194438699
CORRADINO & PAPA, LLC
Chasey Building
938 Allyoui Road
Clifton, NY 07012
(979)874-1200
| Atioraey 11, No O1S38I995
Altarneys for Plants
WILLIAM CORADOSLEMUS, SUPERIOR COURT OF NEW JERSEY
Pledutit LAW DIVISION: HUDSON COUNTY.
| og “DOCKET NO, HUD
® . . . . 1
SLAYMAKER LOGISTICY, LLC, Civil Action
|| ANDREW L. MILLER, JOBN DOR 1-X LAINT AND EMAND
(said names being fictitious, te names cone TO ees DE OR Ay,

 

names belag fictitions, irue niumes presently
wikugwa), “YZ EMPLOYER IX, (said
names being fictitious, true named prasently
vinknown), ABC MAINTENANCE CORP, J-

ANSWERS TO INTERROGATORIES,
DEMAND FOR DISCOVERY OF
INSURANCH: INFORMATION,
DEMAND TO FRODUCH DOCUMENTS,

 

X (sutd nemes being fetitious, itie namos
‘presently unknown), DEF BROKERAGE
GORP LX (sald names bolag fictions, tre
names presently unknown),

REQUEST FOR ADMISSIONS,
STATEMENT OF DAMAGIS

Detendants,

 

Plaintiff WILLIAM CORADO-LEMIUS rosiding at 622 Wanon Street, Apt. #4,
in the Township of Harrison, New Jersey, by way of Complaint against the Defendant(s)

hereby states the following:

VACTUAL BACKGROUND

i. On atid before August 14, 2018, the Defendant, SLAYMAKER
LOGISTICS, LLC, was a oorporation doing business in Pennsylvania as a commercial
tenck: trangportation canler enterpelse providing interstate and Intrastate transport and
shipping with a maln office at 2211 Levbyook Road, Lancaster, PA, 17601, Pursiant to

Rule 4:3-2(), the basis for venue In Hidgon derives ftom Defendant, SLAYMAKER

GORRADING & PAPA, LLG
925 Allwood Road, Sults 240

Clifton, NT, 07012

(874) §74-1201

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 9 of 29 PagelD: 9

; Reenived: Mar 28 2019 Oi; tion
Mar. 26, 2019 12:08PM No 0997 PB?

HUD-L-G01024-18 03/42/2019 2:30:40 PM Pg 2 of 44. Trans iD: LOV2019443600

LOGISTICS, LLC, actully doing business in Hudson County via it’s over the toad
trannportatlon business, as well ag Plaintiff's residence being located ii Hudson County,
2, Upon information aul belief, af all relevant times sinted hesein, the
Defendant, ANDREW 1, MELLIER, vesides at 1739 North 7 Strdet, Lebanon, PA
17046. At all relevent timez, herelh, the Defendant was an einployes, agent, servant
and/or Independent contractor of the Defendant, SLAYMAKER LOGISTICS, LLC

acting in the scope of ils employment during the underlying motor vehtole/tractor-teailay

collision,
HIRST COUNT
1, On or dbout August 14, 2018, the Plaintif? WILLIAM CORADO-

LEMUS, was tho chiver in a motor vehicle bourlng New Jersey license plate F4TEMN,
and taveling Eastbound of Route 280, at ox noar milepost 13,6 in or near Nowatk, New
Tergoy.

2, At the time and plate aforesaid, the Defendant, ANDREW. 1, MILLER,
or JOHN DOES I-X (said neues belng ftetitlous, trao names preyently unknown), was
the operator of a ocrlain oommordial tector trailor, owned by Defandant, SLAYMARER
LOGISTICS, LLC, and/or ABC CORP, 1-X (said names belng fictitious, inte namos
prosentty wilnowa), and bearlng Pennsylvania Neenao plate number AG08048,
Defendant, ANDREW L, MOLL, and/or JOHN DOS EX Gaid names being
fictitious, true naines presently untnown), Waa opetating the commeruial yehiels with the
permission of sald overs a agent, servant and/employee in the Rastbaund lane on Route

280, at or neat milepost 13.6 in or near Newatls, New Jersey,

CORRADENO & PARA, LLC

935 Allwood Roud, Sulle 24

2 Clifton, BLY. 07012
(978) 574-1200

 

 

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 10 of 29 PagelD: 10

Race} ved: Mar 26 2019 Of: TTnm
Mar. 26, 2019 42:09PM No 0997 =P 8

HUD-L-001024-19 03/42/2019 2:30:40 PM Pg 3 of 44 Trans 1D; LGV2019443608

3, Upondeformation and belief, at all times relevant heroin, ARC CORP J-X,
contrasted/employed Defendant, SLAYIMAKER LOGISTICS, LLC, and/or ABC
CORP, I-X (sald names being fictitious, tye names presontly unknown), to transport ita
barge over interstate and interstate highways and roadways,

4, Atthe time ind plics stated hoveln, the trailer temgported by SLAYMAKER
LOGISTICS, LLC, md/or ABC CORP, E-X (snid-namoy belng fctitlous, trie names

presently wiknown) throygh its agent, servant and employes, Defendants, ANDREW L.

 

MILLER, and/or JOHN DOLS EX (anid names being fictitious, tie names presently ,

unknown), wae trausporting cargo in the conse of its dutles for Defendant, ABC CORP

c

IR.

5, Al the tine and place aforesaid, all of the Defendants above named, owed
a duty to vehicular traffic and the ganexal public meaklng use of the above-desoribad
highway sind moze partlonlarly to the Plaintiff, WILLIAM CORADO-LEMUS, through
his agents, seryanta and employeds mulotylning and oporating sold tractor and trailor
combination, to operat aad control thely trastomirallar in 4 repaombly safe and careful

manta, and further to make obgergatlon of other vehicles on the highway and maintain

 

 

control of the Wactor and trailer it inefrommontulities aud parts, at all thnes.

G. At tho time and plice aforesaid Ge defradants, did breach the tequiaite
duty of duo care pnd applicable statutory seotions of the New Jersey Motor Vehiale and
‘Traffic Laws in nwintaining and operating the ahove-dexoxibed. commercial velitole in
such a negligent, dateless, grossly negligent and reckless mannex, in that he failed to
observe, oqused and permitted, the commercial tractor aad tratler to otash Into the vehicle

oodupleal by the Plaintiff, WOLULIAM CORADO-LEMUS and caused WILLYAIM

CORRADINO & PAPA, LLC

935 Alhvood Road, Suite 240

4 Clifton, N.Y, O7012
(973) 574-4200

 

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 11 of 29 PagelD: 11

Recelved: ar 26 2610 04: 1]pr
Mar. 26.9019 12:099M me 8 ANON TOR 0091 PL 9

HUD-L-001024-19 03/12/2019 2:30:40 PM Fg 4 of 44 Trans ID: LGV2019443606

CORADO-LEMOUS to sustain and suffor severe and pornmanent infurtes and othor
damages hoveafter alleged, all of whlch was a forescenble hara and loss onused by the
aforesaid nogligenve, gross and seckless conduct complained of

7, Upon information and belief, DIG BROKERAGE CORP EX Gald
nomed being fictitious, tm names presently Unknown), was a tavspoftatlon broker
which axtangod for the transportation of the materlals belig trangported at the thne and
place aforosald and owed a duty to assure that the tractor and teatler for transport was
yongonably safe and fhe operator reasonably competent for the operation of said vehicle
amd tanker. Said Defendant broker wis negligent in angaging the subject veltiols and tig.
aa Well ay the nogligent and Incompetent operator, Defendant, ANDREW L, MILLER.

a, Ag a sosult of the negligence, gitosa neglipence and reckless conduct of the

vegpenttvye defondants, ag hereitwbove set forth, the Plaintiff, WILLIAM CORADO-

 

LEMUS, was caused to austain sovare and serlous injuites 16 his head, body, neck, back,
livibs and nervous system, which fither caused him to ayffer severe und excvactating
palin, ag well as, oxteme mental anguish, Upon information and belief, said injuries
suffered by Pleintii, WILTTAM CORADO-LEMUS, or some of theta, and the
disabling ciects iesulling therefrom, ate pormanent in natwo, As a fither result of sald
injuries, the Platattfl, WILLIAM CORADO-LIMMVAUS, waa required to expend sums of

money for medical cave and attention, which were ddministéred to him dn an attempt to

 

cure and/or alleviate sald injuctey and the disabling effects roaultiag thetefiom, and
Plaindi® WILLIAM CORADO-LEMUS, in the fitice will be requited to subniit to
further medical attention, Ag a further result of said Injuries, the Plaintiffhas bedn unable

te porform his usual daily tasks and ling been pravented from participatiig in activitles

CORRADING & PAPA, LLG

935 Ailwood Road, Sulte 246

4 Cliften, NU, 07082
973) 374-1200

 

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 12 of 29 PagelD: 12

Reoaived: Ha ipa
Mar. 26,2019 12:09PM ey 991 BAN

HUD-L-001024-19 03/12/2019 2:30:40 PM Pg 5 of 44 Trans 1D: LCV201944a699

eijoved by others like sltuated in life, ull of which has prevented him from enjoying the
normal ttults of his existence, both soclally and economically, and the Plalntht? was
alhenyise dantaped, |

WHEREFORE, the Plaintlff, WILLIAM CORADQO-LEMUS, demands
judgment against the Dafeudinty, ANDREW LL. MILLER, SLAYMARER

 

LOGISTICS, LLC, JOHN DOTS LX, Gald aaines belng fictitious, tte names
presently noknown), ABC CORPORATION EX (sold nemes being flotitiow, fre
names progently sinknown), md 3YZ EMPLOYER 1-X (sald names being fictitious,
tus names presently unlnown), ABC MAINTENANCHK CORPORATION IX (anid
names being fictitious, “true names provonily uknown), XYZ BROKERAGE
CORPORATION JsX (sald names being flotitious, trus names presently unknown),
jointly and severally, together with costs, dishursoments of suit dtd interest and such
othor reliefigo deénaed juat by the Gout,

SECOND COUNT
ti. Plaintiff, WILLIAM CORADO-LEMUS repeats, reiterates and sealleges

each aud every allogation of tha Factual Buckground and Firat Count ag ifthe same were

 

more fully get-forth hexaitt at fenpth.

2. Qn ot about August 14, 2018, the Defendanta, SLAVIWAKIR
LOGISTICS, LLC, JOHN DORS EX, ald namos bolng Aetlilous, tuo stames
prossntly unknown), ABC CORPORATION I-X (said names boing: fictitions, trae
names plespatly uttknown), was/wote the owners of the aforesaid iractoitzaller that it

granted and entrusted the operatlon to Defendant, ANDREW 1, MOELLER and/or JOVIN

 

DOES EX, (said names belng fictltlons, tie nambs presently unlaown),

CORRADING & PAPA, LLC

535 Alfyond Rood, Sulte 240

5 Clifton, NY. G70.
(973) 97441206

 

 

eres

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 13 of 29 PagelD: 13

Rooal ved: Har 26 2016 01: (8p
Mar. 26. 2019 12:92PM No 099) PHT

HUD-L-001024-19 03/12/2018 2:30:40 PM Pq 8 of 44 Trans ID: LCV2019443899

f

3, ‘Upon information and belief and at all times hetuluafter mentioned, and
more particularly on or about August 14, 2018, the Defendants, SLAYIMWAKER
LOGISTICS, LLC, JOHN DOES 1X, Gaid names belng flotitions, ts hames
presently wilnown), ABC! CORPORATION 1X. (anid names being fptitiouy, true
names presently yaknowa), aod XV% WMPLOVER, EX (said names being fictitious,
fud names presently pulrnoyn), ARC MAINTENANCE CORPORATION EX (sald
nmmies. being fictitious, true ames presently unknown), AVYZ BROWURAGE
CORPORATION 1x (said names belng fotitious, irxo names presently unluown),
wore doing business within the State of New Jarsay,

4. pon infofmation and hellef, at the time ahd place aforesaid, the
Dofondants, SLAYMAKER LOGISTICS, CLG, JOHN DOLSI-X, (aid names being
fictitious, ime utes prosently mimown), ARC CORPORATION TeX (paid names
being fictions, trae names progently unknown), and XYZ HMPLOYER. 1-X (sald

 

TLaMnes baing ffotitious, true nahes presently unknown, ABC MAINTENANCE
CORPORATION -X (aid names being fictitious, ime names presontly unlmewn),
XYZ BROKERAGE CORPORATION I-X (guid names being flotitious, true nantes
presently unlenown), throng its agent, servant, pesniissive user and/or employes,
ANDEIW 1, MILLER. and/or JOHN DOES EX, (aid names being Fictitious, tras
nanos presently, wakeovwn), through tho course of employment and/or entinatment with
and/or by Defendants, was/were negligent aud caroless in the operation of Defendanta’
itagtomvailer zig, in that he go negligently and carelessly malitained and operated the
snd tactordralier that he caused anid vohiole to violently, and with preat force, orash

and sikke the motor vehiole conupled by the Plaintiff, WILLIAM CORADO-LEMUS,

CORRADINO & PAPA, LLG

$35 Aliwoad Road,Salte 240

6 Chteon NY, 67018
(973) 74-1200

 

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 14 of 29 PagelD: 14

Recs Ivnds War 26 2018 O1: 18pm ;
Mar. 26 2019 12:09PM No 0991 =P 12

| HUD-L-001024-19 03/42/2079 2:30:40 PM Pg 7 of 44 Trans ID! LCV2019443699

and thereby causing Plaintiff to mstain aad soffor the injuiley and other damages
hereafter alleged and ave linble te the Plaintiff for the negligent and seoldoss. acts stated
above under the Doctrine of Respondeat Supertor, Permissive Use andfor Negligent
Entrostinent,

5, Upon information and belief, Defend, ABC MAINTENANCE
CORPORATION LX (ald names belng Hofliious, hae names presently unieowa),
through is ngents, servants, and/or employees negligently servined and maintalnad ‘the
! trator atid trailer rig here involved thetaby contributing to the collislon and resulting
inpurles coniplained of.

6. Ag wxenvlt of the aforogald negligence and oqrelossiiess of the Defoudants,
ANDREW J, MILLER, SLAYMAKER LOGISTICS, LLC, JOHN DOES GX, (auld
names belug fletitions, tue names proagnily wiknown), ABC CORPORATION Ex
(said naney bolng folltlous, tue names presently unknown), and XXZ EMPLOYER I-
X (sald nanies being fivtitious, tea@ nates prosently unknown), ABC MAINTENANCE
| CORPORATION EX (sald names being fletitious, tug names presently unknown),

 

KPY, BROKERAGE CORPORATION 1X (srid nanies being fictitious, tne nameg
presently unknown), ag hereinabove sof forth, cavsed the Pisintiff; WILLIAM
CORADO-LEMUS, to sustain and suffer severe and serlous Infurles to his hoad, neck,
buck, body, linabs, and nervous syatent, which further caused hhn to suffer severe atid
excridating pal, as well as extreme mental anguish, Upon informathin and bellof, said
Injuvles, of some of thera, and the disabling offeots resulting therefkom, ave pormanent ha
nature, As a farther tosdlt of satd injwics, the Plaintiff, WELLTAM CORADO.-

LEIMUS, has inemted expanses for the treatment of said infurlos and will ia the foture be

CORRADINOG & PABA, LLC

935 Allwood Koad, Sults 240

7 Hliton, NY, OFO12
(078) 374-4200

 

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 15 of 29 PagelD: 15

Race lyed: Har 26 2018 01:180n
Mar. 26. 2019-12: Q9PM No 0991 oP 13

HUD-L-001024-19 03/42/2019 2:30:40 PM Pg 8 of 44 Trans ID! LGVz019443609

roquired to Inour additional medical expenses in an attenrpt to scek oure and/or alleviate
sald injiries and the disabling effects resulting thereftom, As- a finther xesult of said
injuries, the Plaintiff has been unable to perform his usual daily tasks and has been.
prevented ‘from participating in activities onjoyed by othery like sityated in Ilfe, all of
which has prevented him from enjoying the normal fiults of his oxtetence, both soginlly
wud economically and the Plaintiff wag otherwise daniaged,

WHEREFORE, the Pleiniff, WHOIAM CORADO-LIRVIOS,  demarids
judament against tho Defendants, ANDREW L, MILDER, SLAYMARER
LOGISTICS, LLC, JOHN DOES 1X, (arid names being Motltious, true names
presently unlnows), ABC CORPORATION IX Gaid names being fictitlons, true

names presently unknown), and KYA EMPLOYER 1X (aid names being fictitious,
iia names prosontly waknown), ABC MAINTENANCE CORPORATION Ix (said.
| vanes baling flotltious,. tye names presently unknown), XYZ BROKERAGE
CORPORATION LS (said nambs being fictitlona, true names proacatly unknown),

jJoluily and severally, togather with ouuts, disbursements of suit and interest and any othet

rollofthe Court deexts hist,

FORD COUNT
L, Pleintff, WILLIAM CORADD-LEMUS, repeats, rolterates and x6-

nlleges ondh. andevery allogation oF the Factual Background, Firat and Seeomd Counts as
if the sane were more fully set forth herein at longth,

2. On or about October 25, 2016, the Defondauts, SLAYMAKER
LOGISTICS, LLC, JOHN BOERS IX, (said namos being fotitious, true namos
presontly unknown), ABC CORPORATION I-X Gaid pimes boing fictitlous, teue

 

CORRADING & PAPA, LLC

935 Allwoud Road, Snlie 240

8 Cliften 7, 07013
(973) 874-1200

 

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 16 of 29 PagelD: 16

Race lywed: c £1Spm
Mar. 26.20:9 12:10 AE OO Bd

HUD-L-004024-18 03/12/2019 2:30:40 PM Py 9 of 44 Trans 1D: LCV2019443699

names presetitly unknown), and YZ EMPLOYER YX (guid names being fiotitiows,
tye faties presently unknown), ABC MAINTENANCE CORPORATION EL-X (ald
names belng fiotitious, frye names presently unknowa), KYA HROKURAGI
CORPORATION I-X Gald tames being fiotiliogs, tre names presently unknown),
‘was/wero the otvnbrs of the aforesatd motor vehiolé, controlled, operated, serviced and/or
maintained it, ond whieh thay granted and entrusted the operation of, te Defendant,
ANDRISW L, MILLER and/or JOHN DOES IX, (sald gainey being fictitious, trae
nated presently unknown),

4, At said thne and place, the Delendants, SLAYMAKER LOGISTICS,
LLC, TORN DOES GX, ° (suid names being fictitious, teud nantes presently vaknown),
ABC CORPORATION BX (sald names delug fioiltlons, trie names presently
unknown), aud XYZ HMPLOVER IX (ald names heing fictitious, true names
progently ouknowa), ABC MAINTENANCE CORPORATION 1X (eaid names being
fictitious, tue namos prozently mknuwn), KYZ, BROKERAGE CORPORATION WX
(said names beinp fictitious, tras names presently yolnown), know or should have
known thet Defondant, ANDREW 1. MILLER gud/or FOUN DORKS WX, (sald named
being fictitious, tme names prosently wiknown), liad in the past sepligently and
carelessly operafed the above referenced trotortatiker rig and/or othet conimareial og
porsorial motor vebtales,

4 On of ahont Angust 15, 2018, the Defbndenf, ANDREW L, MOELLER

and/or VOHN DOES TR, (suid names being fiotillous, (ie nantes presently yalaown),

 

uperated the above described tractor-tanker combination in such a carcless, reckless,
~ grossly negligent and/or nopligant manner that he ctashed into the vehicle ocoupted by
CORRADINO & PAPA, LLC

O45 Alivraad Road, Sulte 240
9 Clifton, NA, 07012

 

(973) 374-3200

 

pane

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 17 of 29 PagelD: 17

calved: Har 26 201 [apm
Nar, 26,2019 12S10PN reNPr 991 BAS

HUD-L-001024-19- 03/42/2018 2:30:40 PM Pg 10 of 44 Trans ID: LCUV2019443699

Pinintltf, WOLLYAM CORADO-LEMUS, which caused the Plaintiff fo sustain injuries
and other damages hereinafter allaged,

4, Upon. information and belie? and at all thane Lareloafter mentioned, fis
Defendants, ot any or all of thon, acted with the smgligonce, carclessndsx, pioss
negligence and/or recklogsiesa sogiuding fhe safety offtie genaral public at laige, and the
Plaintiff, WALA CORADO SnMt0s, move particularly, In onubling, peunitiing
| and/or ontristlag the Defendant, ANDREW L. MILDER, to obtain the use of the

commercial yeblole nnd tanker, “an inherently dangerous instramentality, without
invostigating fhe Defendant, ANDREW L. MILLERS, driving xeuuida atid/or history,

6. As a divect and proximate result of the negligence, onrefesaness and
reckless disregard of the Deféndants, SLAYMAKER LOGISTICS, LLC, JOHN

DOES TX, (eid nemos bolng fictitious, te names presently unkown), ABC

 

CORPORATION LX (said namoy boing fictitions, tris ttames presently wnlenown), and
YZ EMPLOYER LX Gaid nutes bong fiotitions, trae natigs presently wiknown),
ABC MAINTENANCE CORPORATION E-X (said names. boing fictitious, us names
presently unknown), XYZ BROKERAGE CORPORATION I-X (said names being
fictitious, true namey presently noknown), in permitting, entrusting and/or enabling the
Defendant, ANDREW 1, MILLIGR, to possess and operate sutd commercial vehicle ina
negligent manner as desorbed above, the Plaintiff, WIRLIAM CORAUO-LEMIUS, was
caused to sustain and sutier severe and sorlaus injures to his head, wack, baok, body,
limbs, and nexvons systom, which further caused him to suffer severe and excrucfating

pain, ag well as extrome montel anguish, Upon information and bolivf, said injures, or

 

some of them, and the disabling offacts resulting therefrom, are permauentin ualure, As

CORRADINO & PAPA, LLG

935 Allwaad Road, Svlie 240

. Ww Clifton, NF, 07012
: (979) 8743200

 

 

a ae

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 18 of 29 PagelD: 18

Reco lve: Mar 26 2019 Q1: i8pm
Mar. 26,2019 {2:10PM me 0991 P16

HUD-L-007024-19 03/12/2019 2:90:40 PM Pg 41 of 44 Trans ID: LCV2019443099

a further result of said injuries, the Plaintiff lias inowred expenses for the teentment of
sald injuries aud will in the future be required to inour additional medical expenses in an
attempt to seek oure and/or alleviate suid injuries and the disabling effects resulting
thereftom, The Plaintiff, WILLIAM CORADO-LEMUS, has been unable to perform,
his wotal datly tasks and has been prevenied from patteipattng ia abtivitles enjoyed by
others lke situated fu lifo, all of viich has prevented hin from enjoying the nomnal finite
of his existence, both socially mid seonomieally mtd the Plaintlff was olherwive daitaged,

WHEREFORE, tho Plinif, WILLIAM CORADOWJAIMUS, demands
judgment against the Defendants, ANDREW 1G,. MOLLER, SLAYMAKIER
LOGISTICS, LLC, JOHN DOS IX, Gald names boing fictitious, ime wamey
presently utiknowa), ABC. CORPORATION LX (suid names being fictitious, true
nates presently unknown), aid XY% EMPLOYER I-X (sald names beiug fictitious,
tue Hames proseotly woknpwn), ABC MAINTENANCE CORPORATION IX (said

 

naning being flotitleus, true niimos piosently unlnown), KXYZ BROKURAGE
CORPORATION 1X (gald nemes belng flotitious, frue names prosently wilyown),
jointly and severally, together with costs, disbursements of suit and interest and other

soli relief the Court shall deom Just,
PTOURTIL COUNT

 

 

1. —- Plaintiff, WILLIAM CORADO-LEMUS, sepents, reiloratos and se-
allapes each and every allegation of the Factual Background, First, Second and Third

Counts as if the santo wore more fully pet Jorth horeln at length,

a The Defendants, ANDREW L. MITA, SLAYMAKER LOGISTICS,

- 10, JOIN DOES I-X, (siid nates belng fletltlons, io names presently nolnown),

CORRADING & PAPA LLC
O85 Alitvosd Road, fulte 24¢
li Clifton, W070d2

 

‘ (973) 574-1200

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 19 of 29 PagelD: 19

Racal yed: Har 26 2018 O1: 1808 ;
Mar. 26, 2019 42:10PM No, 0991 RW?

HUD-L-001024-19 03/42/2019 2:30;40 PM Pg 12 of 44 Trans ID: LOV2019443609

ABC CORPORATION Y-X (said names belng fiotitions, tue nmues prosontly
unknown}, and XYZ WMPLOVIER IX (sald names being fictitious, irue names
presently uilkcnown), ABC MAINTENANCE CORPORATION LX (aid names being
fictitious, true names provontly wknown), XVZ BRORERAGE CORPORATION LX

 

(sald names beliy Hotltlows, tue names presently vnlmown), any or ali of them,

maintained the subject cominercial yehlole, 1 2001 Peterbilt TT beach VIN

IXPSOBII1N562094 (horeinattor “2001 Peterbilt”) and ifs componont parts, in sich a
gareless and xeckless thanuer go ag to eateo a vinlent aid crash ay ANDREW TL. ,
MOCLILER opexated it on Route 280, Bastbowad,

9, Due to the negligent, caveleas, and xecldess maintenatce of the
commerolal vehicle, @ 2001 Peterbilt, and its component pacts by the Dofendauts,
ANDREW L, MILLER, SLAYMAKER LOGISTICS, DLC, JOHN DOS LX, (sald
numey being fotltlons, teue nanies prosently utiliown), ABC CORPORATION eX

 

(said names belng fictitiony, true nomes presently milnown), wd XYZ SMPLO YER I-
% (pald names belng fictitions, true naties presontly mnknown), ARC MAINTENANCE
CORPORATION 1-X (said names belng fictitious, tue vames prosantly unknown),

XVZ BROKWRAGE CORPORATION T-X (said names belng fictitious, true names

 

presently untmown), ihe Plaintiff, WILLIAM CORADO-LEMUS, has becn cased to
suffer portmencit injures and other damages ag horein set forth,

WHERECORE, the Plalutiff WILLIAM CORADO-LEMUS, domunds
judgment agalust the Defendants, ANDREW 1. MULLER, SDAYMAKER
LOGISTICS, LLC, JOWIN DOES IX, Gold namos being fotilons, tue names
presently uakiown), ABC CORPORATION YX (said names being fictitious, aie

CORRADINO & PAPA, LLC

odd Aliwaod Road, Sulte 240

12 Clifton, MT, O7012
('/A) 374-1200

 

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 20 of 29 PagelD: 20

; ftecu [ved: Mar 28 2019 O1s4fou
Mar. 26,2019 12:10PM No, 0991 =P, 18

[HUD-L-004024-19 08/12/2018 2:30:40 PM Py 13 of 44 Trans 10s LOV2019443099

naines prosenily unlatown), and XYZ EMPLOYER IX (said names belug. fictitious,
ine names presently unknown), ABC MAINTENANCE CORPORATION EX (said
names hélng fictittous, tue nomes presently unknown), XYZ BROICERAGE
CORPORATION YX (suid names being Aotlilows, trae tames presontly unlmown),
jolntly and severally, together with costs, disbursements of suil ond interest nnd other
sugh relief the Court shull deem tuat, ‘

WIETH COUNT
1, - Plointift, WILLIAM CORADO-LEMUS, repeats, xeRerates nnd te-

gileges eagh and every allegation of the Facteal Backpround, First, Senond, ‘Phind and

 

Fowrth Counts as ifthe varie were move fully set forth horein at length,

2, The Defendwnts, ANDREW 1, MYLUER, SLAYMAKER LOGISTICS,
. LLG, JOHN DOTS Vek, (ald nanies being fictitious, ttae names prosently uuknowa),
ABC CORPORATION EX (ald names being fotltlous, true menos presently
unkhown), and XYZ WMPELOVER GK G@atd names boing fictitious, tre names
presently wilenown), ABC! MAINTENANCE CORPORATION YX (sald namon belug
fintitions, tue names presently yaknown), XYZ BROKERAGE GORPORATION 1X
(sald names being fictitious, bme uamos presently uwknowi), any or all of them, hired,
tetatned, contracted aud/ar authorized ihe respective Defendants, ANDREW Tn
VOLGER, SLAYMAKER LOGISTICS, LLC, FOUN DOLS EX, (anid stimuice boing
fictitious, teue navies presenily unknown), ABC CORPORATION I-X (said uames
being fiotitious, true names preacntly woknown), and XYZ EMPLOYER 1-X (said
uamey belig fictitlous, true names presently mimows), ABC MATNTENANCH
CORPORATION LX (sald namet boing fictitious, trae mamer presently uuknows),

CORRADINO & PAPA, LEC

945 Allyood Rod, Sule 240

13 Clifton, NY, 07012
(973) 4449200

 

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 21 of 29 PagelD: 21

Racatuad: War 28 2018 O1: 18pm
Mar. 26.2019 12:10PM No. 0994 =P 19

HUD-L-001024-18 03/12/2019 2:30:40 PM Pq 14 of 44 Trans ID; LOV2019449699

KVZ BROKERAGE CORPORATION IX, (sald names belng fictitlons, tric nares

presently wiknown) to inspect, maintain, repair, maunge, supervise and/or operate the

subjedt commercial vehicle, a 2001 Peterbilt and its component party, to assire sano

could operate safely and jn, good working order on the public roadways,
4, Due to the nogligent, careless, and zeckless mainionabes, lnxpectton,

repair, management and/or snparviston of the 2001 Peterbilt, and ils contponent puta by

the Defendants, ANDREW L. MILLER, SLAYMARER LOGISTICS, LLC, JOHN

DOES ¥-X, (aaid natnes being fictitious, true names presently unknown), ABC :

| CORPORATION EX (sald names being fictltlons, true nares prosently unknvv), and

SV% WMELOVER EX (said names being ficttons, fae vamos presently ueknoen),

 

, ARC MAINTENANCT: CORPORATION I-X (said names being fictitions, tuie oames

presently wnaown), KYZ BROKERAGE CORPORATION L-X Gald nanics being
fictitious, true names presently vikrown), the Plaintif§ WILLIAM CORADOs
EIVO0S, hee been caused to suffer posmanent injuries and othey damages as heroin set
forth.

WHEREFORE, tho Halothif, WILLIAM CORADOJEMUS, demands
jVidgment against the Dofondants, ANDREW T. MILLER, SLAYNMAKER

 

LOGISTICS, ULC, JOUN DOES LK, (ald names being fictltious, trus names
prosonily wiingwa), ABC CORPORATION IX (snid usmaes bolug fiolitious, tae
nanies presently unknown), and XYZ EMPLOYER GS, (said names being Siclitious,
(cue names preseully wiknown), ABC MAINTENANCE CORPORATION }-8 (ald

 

names being fictitlous, trae names presently unknown), AVZ TBROSEMAGH
CORPORATION LX (said names belng flotitious, tus names progently wikaown),
935 Alivoos Koad, Sula dao

14 Cifton, NLT, G7082
Copay S74 20

 

 

|
|
|
CORRADING & PARA, ELC

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 22 of 29 PagelD: 22

Rane l vad: Mar 26 2019 O01: 19on
Mar. 26. 2019 12:10PM Hoa O99) P20

HUD-L-GO1024-19 03/12/2019 20:40 PM Pg 15 of dé Trans iD: LOV2049449859

jointly and severally, together with costs, disburyoments of yalt amd inferest ict other
such sellef the Court shall doom just,
WHEREFORE, Plainti® demands judgment a gainst the Doferdinats ag

aforesald, oltherfolntly, soverelly or in the altotnative, for damages topother With titorost

 

and costs of suit,

| Date: March 5, 2019 J

JURY DEMAND

 

Plaintitts demand telal by jury on all issues,

Date: Marek 5, 2019

 

“CQO UNIT RULE
Platntifi(@) intends on uslug the Time Unit pursuant te Rule l:7-10), ae

MEG.
TAR: ome

ae

 

Date: March 5, 2019

  

CORRADING & PAPA, LLG

935 Alloud Road, Sulte 240
js Chitton, NI. 07012
(978) 574-1200

 

 

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 23 of 29 PagelD: 23

Recaived: Kar 26 2089 Of: 90a ;
Mar. 26.2019 12:40PM No 099] PL 2]

I 4U0-L-001024-19 08/12/2019 2:20:40 PM Pg 18 of 44 Trans ID: LCV2019443699

DESIGNATION OF TRIAL COUNSEL,
Th avcordance with R, 4:25-4, ROBERT C, PAPA, IR, Esq, is hereby deylguated
aé irlal connsel aa to all issues and matters affeoting this Htigation on behalf of the

Plointt?, WILLIAM CORADO-LEIIOS,

Date; Maro §, 2019

 

CERTUNCATION PURSUANT TO Iz. 455.

I, JACK. Y, CORRADINO hereby cerilfy as follows:

1, Tam at attomoy at law of the State of New Jetaey and ain 4 menber of the
fire and as such, I om fully familiar with samo,

2. To the best of my knowledgo, confirmation and bellef, {hore ts no other
uctlon pending about the siyject matter of this Complaint ia the Supetior Comt of Now
Jersey, Law Division, HUDSON COUNTY, Additfonally, there eva ne other permons

known to me who should be added as purtfos to this xwattot, nor ara there any athar

 

actions contemplated,
3, I do hereby corlil’p that the furepolng statoments made by ie abe troe to the best

of my Kuowledge. I an. aware that if aay of the foregoing statemiouls made by me ave

willfully falso, I ant subjsot fo pumighnient, oe ae

JACK. Y/-CORBADING 2
oo

CORRADINO & PAPA, DLC

945 Albwood Row!, Suite 240
le. Clifton, NLT. 07082
(973) 374-1200

 

 

 
  

Date: Mareb 5, 2019

 

 

 

 
Case 2:19-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 24 of 29 PagelD: 24

Recalved: 5 9 04: 49na
Har. 26.2019 FH1PR meee 9991 BD

HMUD-L-00102419 03/12/2018 2:30:40 PM Pg 17 of 44 Trans 11; LCV2019443699

DIMAND. FOR INTIMROGATORY ANSWELS
Derand fa hereby made upon Defendants to provide answers to the applicable

Unilorn, Petsonal nfury interrogatories Form C and C (1) within the tle presoribed by

 

the Rules of Cours.

Date: March $, 2019 °

 

 

 

CORR ADING & PAPA, LLG
; 535 Albvoed Road, Bulte 240

17 Clifton, NT. 07012
| (9753) 374-000

 

 

 

 
Case 2:19-cv-09437-CCC-MF Document 1

Filed 04/09/19 Page 25 of 29 PagelD: 25
Race tved: Mar 28 2019 Of:46om

Mae. 26.2049 12:08PM No O99E PQ

CORRADINO & PAPA, LLC
Casey Buliding

935 Allxvood Moad, Suite 240
Clifton, Now Jovaey 07012

(973) 874-1240

Attorney far Plabrtttf (9)

 

WILLIAM CORADO-LEMUS, SUPERIOR COURT OF NEW JERSEY
LAWDIVISION: HUDSON COUNTY
Plaintiff, DOCKETNO.: HUJ)-L-001024-19
¥. CIVIG ACTION
SLAYMAXER LOGISTICS, LLC, ANDREW SUMMONS

L, MILLER, JOHN BOR LX (ald names
being fictitions, te names presently pnknavwn),
ABC CORP, EX (eatd names being Hetitiqus,
inte names prosaatly unknowa), XYS
EMPLOVER LR, (aid names being fletitions,
tus names presently unknown), ABC
MAINTENANCE CORD, I-X (said names being
flotiticus, tne names presently unknown), DEF
BROKERAGE COR EX (sald names being
ffotitiona, frre names presently unknown),

Defendant (5), :
From The State of New Jersey, To The Defendant Named Above:

SLAYMARER LOGISTICS, LLC

‘The plaintiff, named above, has Aled a lawauit against yout in the Superior Courl of New Jersey,
The Complaint attached te thia summons atates the bast for this Iawentt, tf you dispute this complaint,
you or your attorney nnust file a wriiten auswer or motion and proof of service with the deputy clerk of the
Superfor Court in the county lsted above within 35 days from fhe date you received this summons, not
counting the date you received it (Tho address of each deputy clerk of the Superior Court Is provided)
A $135.00 filling fee payable to the Clerk of the Superior Court aud a compleled Case Information
Staiement (available trom the deputy olerk of the Superlor Court) must accompany your answer or motion
when it{s filed. You must also send a copy of your ansyer or moflon to plaintiff's attorney whose name
and aldress appear above, or to plaintiff, ifne aitarney is named above. A telephone call will not protest
your rigiits; you must file aud serve a written answer or motion (with fee and completed Case Information
Statement) if you want the court to hear your defense,

: Tf you do not file and serye a written answer or motion within 45 days, the gourt may enter a
Judgment againat you for the relief plaintiff demands, phis interest and costs of sult. If judgment is
entered against you, you may obtain a referral to an altorngy by calling one of the Lasyyer Referval
Servicas, A Hst of these numbers is also provided,

Meiskelle (dks
Clerk of the Superiar Court
Dated: Mareh 26, 2019
Name of Defendant to he Seceed: Slaymalcor Logistic, LC
Address of tha Defendant ta be Served: 9211 Leahrook Road P
Lancastor, PA 17601

 
Case 2719-cv-09437-CCC-MF Document1 Filed 04/09/19 Page 26 of 29 PagelD: 26

Exhibit B
Case’2:19-cv-09437-CCC-MF_ Document I~ Filed 04/09/19" Page 27 of 29 PageéiD: 27~

 

 

COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF STATE
CORPORATION BUREAU

401 NORTH STREET, ROOM 206
P.O, BOX 8722

HARRISBURG, PA 17105-8722
WWW. CORPORATIONS STATE,PA.US/CORP

SLAYMAKER LOGISTICS, LLC

THE CORPORATION BUREAU IS HAPPY TO SEND YOU YOUR FILED DOCUMENT, THE CORPORATION
BUREAU 18 HERE TO SERVE YOU AND WANTS TO THANK YOU FOR DOING BUSINESS IN PENNSYLVANIA,

IF YOU HAVE ANY QUESTIONS PERTAINING TO THE CORPORATION BUREAU, PLEASE VISIT OUR WEB
SITE LOCATED AT WWW.CORPORATIONS,STATE.PA.US/CORP OR PLEASE CALL OUR MAIN INFORMATION
TELEPHONE NUMBER (717)787-1057. FOR ADDITIONAL INFORMATION REGARDING BUSINESS AND / OR UCC
FILINGS, PLEASE VISIT OUR ONLINE “SEARCHABLE DATABASE” LOCATED ON OUR WEB SITE.

ENTITY NUMBER: 4088233

Slaymaker, Jocl
2211 Leabrook Road
Lancaster, PA 17601
—-€ase 2:19-cv-09437-CCC-MF' Document 1 Filed 04/09/19" Page 28 of 29 PagetD: 28:

 

Entity # 4098233
4 Date Filed: 02/21/2042
’ Carol Alchele
Secretary of the Commonwealth _

 

 

 

PENNSYLVANIA DEPARTMENT OF STATE
CORPORATION BUREAU

Certificate of Organization

Domestic Limited Liability Company
(15 Pa.C.S, § 8913)

 

 

 

Nom Docuntent will be returned to the
JOEL M. SLAYMAKER Fee naaress You enter fo
Address =
ee | LEABROOK ROAD
Sate Zip Code
LANCASTER, PA 17601 _ ; . wee

 

 

 

 

Commonwealth of Pennsylvania
. GERTIFIGATE OF ORGANIZATION 3 Page(s)

i RE

In compliance with the requirements of 15 Pa.C.S. § 8913 (relating to certificate of organization), the undersigned
desiring to organize a limited liability company, hereby certifies that:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. The name of the limited liability company (designator is required, Le, “company”, “limited” or “limited

Hability company” or abbreviation):
SLAYMAKER LOGISTICS, LLC

 

 

2, The (a) address of the limited liability company’s initial registered office in this Commonwealth or (b} name of
its commercial registered office provider and the county of venue is:

 

(a) Number and Street State Zip County
221t LEABROOK ROAD LANCASTER PA 17601 LANCASTER
(b) Name of Commercial Registered Office Provider County

clo:

 

 

 

+1 3. The name and address, including street and number, if any, of each organizer is (all organizers must sign on” ~

page 2):
Natne Address

JOR M.SLAYMAKER, 221] LEABROOK ROAD, LANCASTER. PA 1760)

 

 

 

 

 

PA DEPT. OF STATE
gE 2l 2012 °

 

 
Case 2:19-cv-09437-CCC-MF Document 1 Filed-04/09/19 Page 29 of 29:PagelD: 29":

DSCBi15-8913-2

~

 

4, Strike out if inapplicable term
A member's interest in the company is to be evidenced by a certificate of membership interest.

 

 

 

5. Strike out if inapplicable: .
Management of the company is vested in a manager or managers.

 

 

 

6. The specified effective date, if any is, 01/01/2012 ‘. Lo .
month date year hour, ifany .

 

 

 

1. Strike out if. inapplicable: The company is a restricted professional company organized to render the following, po
’ restricted professional service(s): -

ANAAKKARAXKKAAKAKKAKKKARKM KK RA KAKA KAKKXARARAARAM AAR MMAR

 

 

 

 

 

 

8. Fer additional provisions of the certificate, if any, attach an 8% x 11 sheet,

 

 

 

 

IN TESTIMONY WHEREOF, the organizer(s) has (have)
signed this Certificate of Organization this =”

15 dsyof FEB 2012,

 

xX mM -

Signa

 

Signature

 

Signature

 

 

 

 

 

 
